Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshida (US 4,690,247). Yoshida discloses:
4. A below grade access platform machine (fig 1) comprising:
a chassis (chassis of truck 1); 
a turntable (2) mounted on the chassis (figs 1, 2, 4, 6-13); 
a tower boom (3) pivotably coupled with the turntable (figs 1, 2, 4, 6-13); 
a mast boom assembly (4, 5) coupled with the tower boom (figs 1, 4), the mast boom assembly including a mast mounting bracket (4) coupled pivotably (@ 11; fig 4) to the tower boom (fig 4) and a mast boom (5) displaceable vertically through and relative to the mast mounting bracket (figs 1-4); and 
a platform (6) coupled with the mast boom and displaceable with the mast boom between a level position essentially level with the chassis (fig 3) and a lowered position below the chassis (fig 1), wherein the tower boom is telescopic (3A, 3B; fig 4).  
5. wherein the tower boom comprises a home section (3A) pivotably coupled with the turntable (fig 4) and an extension section (3B), wherein the mast boom assembly is coupled with the extension section (fig 4).  

    PNG
    media_image1.png
    478
    606
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    468
    446
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 6-9, 11, 12, 14-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (US 4,690,247) in view of Malleone (US 4,154,318).
Yoshida (see inserted figures above) discloses:
1. A below grade access platform machine (fig 1) comprising: 
a chassis (chassis of truck 1); 
a turntable (2) mounted to the chassis (figs 1, 2, 4, 9-13)
a tower boom (3) pivotably coupled with the turntable (figures 1, 2, 4, 6-13); 
a mast boom assembly (4, 5) coupled with the tower boom, the mast boom assembly including a mast mounting bracket (4) coupled pivotably (@ 11) to the tower boom (fig 4) and a mast boom (5) displaceable vertically through and relative to the mast mounting bracket (figs 1-4); and 
a platform (6) coupled with the mast boom and displaceable with the mast boom between a level position essentially level with the chassis (figs 3, 9,12) and a lowered position below the chassis (fig 1). (see also inserted Yoshida figs above).
 Yoshida does not disclose the mast boom (5) is also telescopic. 


However, Malleone teaches:
wherein the mast boom (18,31) is also telescopic (col. 3, lines 42-43) such that the platform (37) is displaceable by displacement through and relative to the mast mounting bracket (17) and also by telescopic extension and retraction of the mast boom (figs 6, 8; platform height adjusted via adjustment pins and holes in 17, 18, 31).

    PNG
    media_image3.png
    526
    785
    media_image3.png
    Greyscale

 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to construct the mast boom of Yoshida as a telescopic mast boom as taught by Malleone, so as to provide additional adjustability, versatility and accessibility to users accessing different points in different environments/job sites.
Malleone also teaches:
3. wherein the mast boom includes a base section (18) connected and displaceable relative to the mast mounting bracket (17) and at least one telescoping section (31), wherein the platform (37) is coupled with the telescoping section (figure 8).  
Yoshida also discloses:
6. wherein the turntable is mounted for rotation on the chassis (figs 1-4, 9-13).  
7. wherein the turntable is rotatable through 3600 on the chassis.  

    PNG
    media_image4.png
    157
    641
    media_image4.png
    Greyscale

8. wherein the mast boom assembly is pivotable relative to the tower boom via the mast mounting bracket into a shipping position (fig 2) in which the mast boom (5) is essentially parallel to the tower boom (3) and overlays the tower boom (fig 2).  

    PNG
    media_image5.png
    304
    432
    media_image5.png
    Greyscale

9. further comprising a lift cylinder (10) connected between the turntable and the tower boom (fig 4), the lift cylinder effecting pivoting of the tower boom relative to the turntable between a shipping position (fig 2) and raised position (fig 4).  
11. wherein the tower boom comprises an articulating boom (figs 1-4, 6-13).  

Yoshida discloses:
12. A below grade access platform machine (fig 1) comprising: 
a chassis (chassis of truck 1); 
a turntable (2) mounted for rotation on the chassis (figs 1, 2, 4, 6-13; 
a tower boom (3) pivotably coupled with the turntable (figs 1, 2, 4, 6-13), the tower boom being pivotable between a shipping position (fig 2) oriented below horizontal (horizontal being @ 6 in fig 2) to a raised position oriented above horizontal (fig 4), wherein the tower boom is linearly extendable (via extension of 3B; fig 4);
a mast boom assembly (4, 5) coupled with the tower boom (figs 1, 4), the mast boom assembly including a mast mounting bracket (4) coupled pivotably (@ 11) to the tower boom (fig 4) and a mast boom (5) displaceable vertically through and relative to the mast mounting bracket (figs 1, 4); and 
a platform (6) coupled with the mast boom and displaceable with the mast boom to a lowered position below the chassis (fig 1).  
Yoshida does not disclose the mast boom (5) is also telescopic. 
However, Malleone teaches:
wherein the mast boom (18,31) is telescopic (col. 3, lines 42-43), wherein the mast boom includes a base section (18) connected and displaceable relative to the mast mounting bracket (17) and at least one telescoping section (31) that telescopes in the base section, wherein the platform (37) is coupled with the telescoping section (fig 8).  

    PNG
    media_image3.png
    526
    785
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to construct the mast boom of Yoshida as a telescopic mast boom as taught by Malleone, so as to provide additional adjustability, versatility and accessibility to users accessing different points in different environments/job sites.


Yoshida also discloses:
14. wherein the tower boom comprises a home section (3A) pivotably coupled with the turntable (fig 4) and an extension section (3B), wherein the mast boom assembly is coupled with the extension section (fig 4).  
15. wherein the turntable is rotatable through 3600 on the chassis.  

    PNG
    media_image4.png
    157
    641
    media_image4.png
    Greyscale

16. wherein the mast boom assembly is pivotable relative to the tower boom via the mast mounting bracket into an overlay position (fig 2) in which the mast boom (5) is essentially parallel to the tower boom (3) in the shipping position and overlays the tower boom (fig 2).  

    PNG
    media_image5.png
    304
    432
    media_image5.png
    Greyscale

17. further comprising a lift cylinder (10) connected between the turntable and the tower boom (fig 4), the lift cylinder effecting pivoting of the tower boom relative to the turntable between the shipping position (fig 2) and the raised position (fig 4).  
19. wherein the tower boom comprises an articulating boom (figs 1-4, 6-13).   


Claims 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida and Malleone as applied to claims 1 and 12 above, and further in view of Luminet et al. (US 10,988,361). Although they are known equivalents in the art, neither Yoshida or Malleone disclose the option of the tower boom alternatively being a scissor assembly.
However, Luminet et al. teach an access platform having a telescopic boom, (fig 1), or alternatively a scissor assembly (fig 24), demonstrating that these are known equivalents in the art, and that one of ordinary skill in the art would construct their machine with a lifting mechanism that best fits their job requirements and user needs.
Therefore, it would have been obvious to one in the art to construct the tower boom of Araki et al. with whatever known lifting mechanism best fits the job requirements and user needs, be it a telescoping boom assembly as taught by both Araki et al. and Luminet et al., a scissor assembly also as taught by Luminet et al., or any of the other known lifting mechanisms that are well known and widely used in the art.
Examiner also refers to MPEP 2144.06 and 2144.07 (see below).
2144.06    Art Recognized Equivalence for the Same Purpose [R-08.2012]
    PNG
    media_image6.png
    18
    19
    media_image6.png
    Greyscale

I.    COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).
2144.07   Art Recognized Suitability for an Intended Purpose [R-08.2012]
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
    PNG
    media_image6.png
    18
    19
    media_image6.png
    Greyscale



Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference or combination of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
While Luminet et al. is still applied to dependent claims 10 and 18, and the applicant does argue against that reference, the argument is that it does not make up for the short comings of Araki, the previously applied primary reference, which is no longer applied as a result of the applicant’s amendments. 
Newly applied references Yoshida (US 4,690,247) and Malleone (US 4,154,318) were previously cited on the PTO 892 attached to the Non-Final rejection mailed February 14, 2022 and made note of in the Interview summary mailed May 17, 2022.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN M CHAVCHAVADZE whose telephone number is (571)272-6289. The examiner can normally be reached M-R 8:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

COLLEEN M. CHAVCHAVADZE
Primary Examiner
Art Unit 3634



/COLLEEN M CHAVCHAVADZE/Primary Examiner, Art Unit 3634